Citation Nr: 1224771	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  11-05 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) 
in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to waiver of recovery of an overpayment of nonservice-connected pension benefits in the calculated amount of $72,513.08.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran had active military service from May 1953 to May 1955. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2010 decision in which the Philadelphia ROIC's Committee on Waivers and Compromises (Committee) denied waiver of recovery of an overpayment of nonservice-connected pension benefits in the calculated amount of $72,513.08.  The Veteran filed a notice of disagreement (NOD) in November 2010, and the RO issued a statement of the case (SOC) in February 2011.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in March 2011. 

In July 2012, the Acting Chairman of the Board, upon his own motion, advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  The Veteran was in receipt of nonservice-connected pension since March 1992. 

2.  In September 1994, the RO informed the Veteran that his rate of pension was based on his countable annual retirement income and absence of income from any other source and that he must notify VA immediately if he received any income from a source other than what the RO had identified to avoid an overpayment. 

3.  In signed Eligibility Verification Reports dated in March 1997, January 2002, January 2003, February 2004, January 2005, January 2006, January 2007, January 2008, and January 2009, the Veteran reported that he was receiving no Social Security income. 

4.  In 2009, the RO discovered that the Veteran had been receiving Social Security income since September 1992.  

5.  From November 1992 to November 2009, VA paid the Veteran pension benefits in the amount of $72,513.08, benefits to which he was not entitled, given his Social Security income.

6.  The Veteran bears fault in the creation of the overpayment of pension s he did not timely and appropriately notify VA of his receipt of Social Security income since 1992. 

8.  The Veteran had awareness of the Social Security income that he failed to report and knowledge of the need to report that income, and the evidence of record reflects no barriers to understanding the need to report the income. 

9.  The Veteran's consistent failure to provide timely, accurate information concerning his receipt of Social Security income over a period of at least nine years is indicative of misrepresentation and bad faith.


CONCLUSION OF LAW

Waiver of recovery of the appellant's debt is statutorily precluded.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

However, in Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e., Chapter 51).  Therefore, the VCAA (and, it follows, it's implementing regulations) is not for application in this matter.

II.  Background

On his March 1992 application for nonservice-connected pension benefits, the Veteran crossed out "social security" under "source of monthly income" and wrote "other retirement" in its place.  He identified no other source of income and indicated that his spouse had $0 income from any source.  In an August 1994 report of contact, the Veteran's spouse confirmed that the Veteran's reported income was from "ELA retirement."  The Veteran was awarded VA nonservice-connected pension benefits on an extraschedular basis effective in March 1992; the monthly pension amount was based on the Veteran's reported annual retirement income of $7,543 and no income from other sources, including Social Security.

The rate of VA pension depends on total "family" income which includes the payee's income and that of any dependents.  VA must adjust the payments whenever this income changes.  The appellant must notify VA immediately if income is received from any source.  The appellant must also report any changes in the income.  The appellant's failure to promptly tell VA about income changes may create an overpayment which will have to be repaid.  Letters dated in September 1994, June 1996, March 1997, March 2005, January 2007, and February 2008 notified the Veteran of this information.  Additional letters dated in November 1995, November 2007, and November 2008 specifically advised the Veteran to notify the RO immediately if he begins to receive Social Security benefits or has any other change in income or in the number of dependents.

In March 1997, January 2002, January 2003, February 2004, January 2005, January 2006, January 2007, January 2008, and January 2009, the Veteran completed Improved Pension Eligibility Verification Reports (EVR) (VA Form 21-0516).  In each report, he indicated that the only income received by him or his spouse was his retirement income and that neither he nor his spouse received any Social Security income.  Specifically, he listed "$0," "no," or "no one" in the space to report Social Security income in each report.  Each EVR form contained a general notification about legal penalties for the willful submission of any statement or evidence of a material fact, knowing it is false, or fraudulent acceptance of any payment to which an applicant is not entitled.  The Veteran signed and dated each EVR.

In March 2009, the RO notified the Veteran that it proposed to stop his pension benefits from November 1992 because it had received information showing that he had been receiving Social Security income since September 1992, which was different information from what he had reported.

In correspondence dated in April 2009, the Veteran agreed to the proposal to suspend his VA benefits and requested a hearing.  Information received from the Social Security Administration in May 2009 further detailed the Veteran's receipt of Social Security income, excluding Medicare deductions, since September 1992.  

In November 2009, the ROIC notified the Veteran that his benefits were suspended effective November 1, 2009, pending the outcome of the hearing he requested.

In a June 2010 letter, the VA Debt Management Center (DMC) in St. Paul, Minnesota notified the Veteran that he had been paid $72,513.08 more than he was entitled to receive.  In a June 2010 telephone communication, the Veteran stated that he did not want to appeal the debt and did not want a hearing; instead, he planned to file a waiver of indebtedness.  

In August 2010, the DMC received the Veteran's request for waiver of recovery of the  $72,513.08 overpayment.  He enclosed Medical Expense Reports (VA Form 21-8416) for unreported medical expenses for him and his wife between 1992 and 2009, and asserted that repayment of the overpayment would cause an undue hardship.  He also completed a Financial Status Report (VA Form 5655) in August 2010, reporting Social Security income for him and his wife in addition to his retirement income, totaling $2,641 per month, and monthly expenses reported as $1,688.  He listed a 2005 automobile valued at $6,000 as an asset.

In an October 2010 decision, the Committee denied the Veteran's waiver request.  The Committee indicated that it had not found fraud, misrepresentation, or bad faith on the part of the Veteran in creating the indebtedness.  Then, the Committee considered whether collection of the overpayment would be against equity and good conscience.  The Committee explained that the overpayment was created because the Veteran failed to report his Social Security income to VA, and he was at fault as a result.  The Committee also noted that the Veteran's monthly income exceeded his monthly expenses by $953.  Therefore, financial hardship was not shown to exist.  Accordingly, the Committee determined that collection of the debt does not defeat the purpose of the benefit, and failure to make restitution would result in unfair gain to the Veteran at the expense of the Government, causing unjust enrichment; collection of the debt would not be against equity and good conscience.

In the November 2010 NOD, the Veteran stated that repaying the overpayment would cause economic hardship, as his wife has been diagnosed with cancer and heart problems.  He enclosed another Financial Status Report also dated in November 2010, which now showed that his monthly expenses exceeded his monthly income by $107. 

In the February 2011 SOC, the Committee summarized the evidence and the adjudicative action and upheld the denial.  The Committee found that the Veteran had "significant fault" in the creation of the debt since he failed to list his "true and correct income for no less than nine years on no less than seven Eligibility Verification Reports."  The Committee concluded that although repayment would pose some degree of financial hardship to the Veteran, failure to make restitution of benefits received, to which he was not entitled, would result in unjust enrichment at the expense of the government; and collection of the debt would not defeat the purpose of the VA pension benefit he receives.

III.  Analysis

Pension is a benefit payable by VA to veterans of a period of war because of disability.  Basic entitlement exists if, among other things, the veteran's income is not in excess of the applicable maximum pension rate specified in 38 C.F.R. §§ 3.3(a)(3), 3.23; 38 U.S.C.A. § 1521(a).  The maximum annual rate is periodically increased from year to year.  38 C.F.R. § 3.23(a).  Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded.  38 C.F.R. § 3.271(a).  Medical expenses in excess of 5 percent of the maximum annual pension rate may be excluded from an individual's income for the same 12-month period to the extent they were unreimbursed.  38 C.F.R. § 3.272(g)(1)(iii). 

A review of the record shows that the Veteran was paid pension benefits since March1992 on the basis of $7,543 countable, annual retirement income, and no income from other sources, when, in fact, he began receiving Social Security income in September 1992.  Thus, the RO properly terminated the Veteran's pension benefits effective November 1, 1992, resulting in the overpayment.  This is in accordance with the provisions of 38 C.F.R. § 3.660, to account for the receipt of this previously unreported Social Security income.  

The governing legal authority precludes waiver of recovery of an overpayment or waiver of collection of any indebtedness where any one of the following elements is found to exist: 1) fraud; 2) misrepresentation; or 3) bad faith.  38 U.S.C.A. § 5302.  See also 38 C.F.R. § 1.963(a).  It should be emphasized that only one of the three elements (fraud, misrepresentation, or bad faith) need be shown to preclude consideration of waiver of recovery of overpayment under 38 U.S.C.A. § 5302(c). 

If there is no evidence of fraud, misrepresentation or bad faith, then a request for a waiver will be adjudicated under the standard of "equity and good conscience."  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963(a) and 1.965(a).  In this regard, the facts and circumstances in a particular case must be weighed carefully.  Different factors will enter into such decision, such as the relative fault of the debtor, whether there was any unjust enrichment, whether there would be undue financial hardship to recover the overpayment, whether recovery of the overpayment would defeat the purpose of benefits otherwise authorized, and whether the debtor relinquished a valuable right or changed his or her position by reason of having relied upon an erroneous benefit. 38 C.F.R. § 1.965(a).  Notwithstanding, evidence of fraud, misrepresentation or bad faith must be considered first. 

"Bad faith," according to the applicable regulation, generally describes "unfair or deceptive dealing by one who seeks to gain thereby at another's expense" and involves conduct that "although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and which results in a loss to the government."  38 C.F.R. § 1.965(b)(2); Richards v. Brown, 9 Vet. App. 255, 257 (1996).  Misrepresentation of a material fact must be more than non-willful or mere inadvertence.  38 C.F.R. § 1.962(b).  Under 38 C.F.R. § 3.1(aa)(2), "fraud" means an "intentional misrepresentation of fact, or the intentional failure to disclose pertinent facts, for the purpose of obtaining or retaining, or assisting an individual to obtain or retain, eligibility for [VA] benefits, with knowledge that the misrepresentation or failure to disclose may result in the erroneous award or retention of such benefits." 

A person who is receiving a pension must notify VA of any material change or expected change in his income or other circumstances that would affect his or her entitlement to receive, or the rate of, the benefit being paid.  Such notice must be furnished when the recipient acquires knowledge that he or she will begin to receive additional income.  38 C.F.R. § 3.660. 

In this case, a finding that the appellant committed fraud, misrepresentation of a material fact, or bad faith in connection with his receipt of VA benefits precludes the Board from granting a waiver of recovery of the overpayment.  This parallels the "clean hands" doctrine familiar in equity cases: only if the appellant is free from all taint of fraud in connection with his claim for benefits may waiver on account of "equity and good conscience" be considered.  See Farless v. Derwinski, 2 Vet. App. 555 (1992).  

A determination of bad faith is based on the circumstances that led to the overpayment, and the actions or omissions with respect to reporting the overpayment, as indicated by the evidence of record.  See East v. Brown, 8 Vet. App. 34, 40 (1995).  Here, the Committee concluded without elaboration that there was no fraud, misrepresentation, or bad faith on the part of the Veteran in creating the indebtedness that would preclude waiver of recovery, but denied his request for waiver based upon its determination that although the Veteran was at fault, financial hardship was not shown because his income exceeded his expenses.  

The Board disagrees with the Committee's finding that there was no fraud, misrepresentation, or bad faith on the part of the Veteran in creating the indebtedness.  After having carefully considered the evidence, the Board finds that the Veteran's failure to report new Social Security income after it began in September 1992 and his inaccurate reports thereafter in listing "$0," "no," and "no one" in the space to report Social Security income on nine EVR submissions after the initial award of nonservice-connected pension benefits suggests deceptive dealing with an intent to seek an unfair advantage at the expense of the government with knowledge of the likely consequences.  

The Board further concludes that the Veteran's conduct rose to the level of misrepresentation because despite receiving multiple notices to report any income changes, he repeatedly reported that he received no Social Security income.  To be clear, he did not leave the spaces to report Social Security income on the EVR forms blank, which may have suggested non-willful action or mere inadvertence to report the income.  Rather, over a period of many years, he affirmatively declared that no one in his family received any income from Social Security.

In reaching this conclusion, the Board has considered the Veteran's knowledge of the need to report income and his awareness of the Social Security income that he failed to report.  See Reyes v. Nicholson, 21 Vet. App. 370, 377-78 (2007) (describing the Board's responsibility to clearly articulate its reasons or bases for findings that bad faith exists by considering "any evidence and relevant factors bearing on the claimant's knowledge of the need to report and his awareness of income subject to reporting" such as 

the claimant's education, the existence of any language barriers, any assistance the claimant may have had in completing the income-reporting forms, information submitted to any other federal agency requiring income-reporting from the claimant during the time period in question, and any statements from friends and family members regarding his or her knowledge and intent in attempting to comply with the requirements by reporting changes in income over the years).

Here, August 2010 correspondence from the Social Security Administration to the Veteran reflects that he requested information showing his benefit payment history from 1992 to the present.  The records do not reflect problems with benefit payments to the Veteran or that he was otherwise unaware that he was receiving Social Security income since 1992.  In addition, after the ROIC notified the Veteran in March 2009 of the proposal to stop his VA benefits due to the unreported income, he promptly replied in April 2009, indicating that he was obtaining the information requested, wanted a personal hearing, and that he wanted a representative at the hearing.  He did not dispute, at any time, the fact that he had been receiving Social Security income since 1992.  Therefore, the Board concludes that the Veteran was aware he was receiving Social Security income since 1992.

The Board also considered whether there were any factors affecting the Veteran's ability to understand the need to report his Social Security income.  On his March 1992 claim for nonservice-connected pension, he indicated that he completed four years of high school and last worked in 1982 as a policeman.  He signed the form and left blank the boxes for signatures by witnesses in the event that the claimant signs by an "X" mark.  The Board also notes that the Veteran's marriage certificate that is associated with the claims file was prepared in Spanish, and a translation to English was associated with the claims file in May 2012.  However, the Veteran's correspondence with VA has consistently been in English, and does not appear to be prepared by another person.  Given the Veteran's level of education, timely correspondence with VA during the course of his appeal, and correspondence in English, the Board finds that the evidence does not support any finding of education, language, or other barriers to completing the EVRs or notifying VA of his Social Security income.  

In short, the Veteran committed a misrepresentation and act of bad faith by reporting "$0," "no," or "no one" in the space to disclose his Social Security income on multiple EVR forms.  This action constituted an unfair or deceptive dealing by one who sought to gain at the Government's expense and involved conduct undertaken with intent to seek an unfair advantage with knowledge of the likely consequences (receiving money from the Government for which the Veteran was not entitled).  Consequently, the request for a waiver of overpayment of pension benefits is precluded as a matter of law.  As there is a statutory bar to waiver of recovery of the overpayment, the standards of equity and good conscience are not for application.


ORDER

A waiver of recovery of an overpayment of nonservice-connected pension benefits in the calculated amount of $72,513.08 is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


